Mr. Justice Scott delivered the opinion of the Court: Complainants allege, they are the owners of farm lands situated within the corporate limits of the city of Pekin, as the boundaries of that city were established by the act of 1859, and that no portion of such lands have ever been laid off into town lots or blocks as part of the city, nor have they ever received any benefit from any public improvements carried on by the corporation, and that such lands lie a considerable distance from the improved portion of the city, and are only available and valuable for agricultural purposes. The object of the bill is, to enjoin the corporate authorities of the city from levying and collecting taxes upon lands of complainants for municipal purposes, and for objects in no way connected with or benefiting the lands or owners. It is not insisted, in this case, that the court has jurisdiction to disconnect the lands of complainants from the city of Pekin, or place them without and beyond the corporate limits, by changing the boundaries of the corporation as established by law. That, it is conceded, can only be done through the legislative department. While these lands remain within the limits of the corporation, it is obvious they must be subject to taxation for municipal purposes. The constitution has imposed the limitation that all taxes shall be uniform, in respect to persons and property within the jurisdiction of the body imposing the same, and of course the courts have no jurisdiction to decree otherwise. However burdensome such taxes may be, complainants can have no relief against them under their bill. The decree must be affirmed. Decree affirmed.